Citation Nr: 0614634	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  02-15 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


                                        REPRESENTATION

Appellant represented by:  Nevada Office of Veterans' 
Services


                                ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


                                                       
INTRODUCTION

The veteran served on active duty from May 1952 to August 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In November 2003, the Board reopened the veteran's claim and 
remanded it to the RO for additional development, to include 
affording the veteran a VA psychiatric examination.  That 
development has been completed and the case has been returned 
to the Board for adjudication.  

In his substantive appeal, (VA Form 9) received by the RO in 
October 2002, the veteran perfected his appeal and elected to 
have the case decided without a hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


                                                            
REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified, in pertinent 
part, at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
See also C.F.R. § 3.159 (2005).  These provisions redefine 
the obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, while the RO provided the veteran with 
correspondence that informed him of the substance of VCAA, 
the RO letters addressed matters that do not pertain to the 
claim on appeal.  Specifically, an April 2004 RO letter to 
the veteran addressed a claim for new and material evidence 
to reopen a claim for service connection for an acquired 
psychiatric disorder, despite the fact that the November 2003 
Board decision had already reopened the veteran's claim.  
Additionally, July 2004 correspondence from the RO requested 
that the veteran submit evidence to show entitlement to 
service-connection for post-traumatic stress disorder (PTSD), 
to include as secondary to an in-service personal assault.  
PTSD is not at issue and the veteran has not alleged a 
physical assault during service.  A fully compliant VCAA 
notice is warranted that is tailored specifically to the 
veteran's claim of service connection for an acquired 
psychiatric disorder that is currently on appeal.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); see also Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for his 
psychiatric disorder.  

Accordingly, this case is REMANDED for the following action:
 
1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  The RO must provide the veteran 
written notification specific to his 
claim of entitlement to service 
connection for an acquired psychiatric 
disorder, of the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim for 
entitlement to service connection for an 
acquired psychiatric disorder.

In addition, the AMC/RO should send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for his psychiatric 
disorder, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for entitlement to service connection for 
an acquired psychiatric disorder, with 
consideration of any evidence obtained 
since the issuance of the Supplemental 
Statement of the Case in November 2005.

3.  If the benefit requested on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of any evidence added to the 
record since the November 2005 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

